EXHIBIT 10.7(a) SCHEDULE A TO EXHIBIT 10.6(a) The following individuals entered into Director Deferred Fee Agreements with The Ohio Valley Bank Company identified below which are identical to the Director Deferred Fee Agreement, dated December 28, 2007, between Anna P. Barnitz and The Ohio Valley Bank Company incorporated herein by reference to Exhibit 10.6(a) to Ohio Valley’s Annual Report on Form 10-K for fiscal year ending December 31, 2007 (SEC File No. 0-20914). Date of NameDirector Deferred Fee Agreements Steven B. ChapmanDecember 28, 2007 Robert E. Daniel December 28, 2007 Harold A. HoweDecember 28, 2007 Brent A. Saunders October 16, 2007 David W. ThomasJune 17, 2008 Roger D. WilliamsDecember 28, 2007 Lannes C. WilliamsonDecember 28, 2007
